Alexander, J. (dissenting).
I respectfully dissent fiom the conclusion reached by the majority that the power to terminate petitioner’s employment as of August 17, 1982, lay exclusively with respondent. I do not read Matter of Caraballo v Community School Bd. Dist. 3 (49 NY2d 488), as requiring that result nor do I believe that such a result is required by the concurring opinion of Judge Meyer in Matter of United Liverpool Faculty Assn. v Board of Educ. (52 NY2d 1038, 1041-1042). To construe section 2573 (subd 1, par [b]) of the Education Law so as to grant unrestricted authority to a superintendent to make unilateral decisions denying tenure to administrators, directors, supervisors, principals, etc., and to make the proper exercise of the authority thus granted depend solely upon the “day” when the decision becomes effective is unwarranted and misreads the statute. If a superintendent need only wait until the last day of the probationary period to make the denial of tenure effective, then that provision of the statute requiring a majority vote of the board to discontinue the appointment at “any time during the probationary period” is effectively rendered meaningless. By its clear language, section 2573 (subd 1, par [b]) applies only to termination of appointments to supervisory positions “at any time during the probationary period” and must, perforce include the end of the period-and its final day. (See Matter ofElisofon v Board of Educ., 51 AD2d 724.) It should be noted also that while the respondent purportedly sought, by his letter of August 13, to make the termination of petitioner’s appointment effective “on the final day of your probationary period, Tuesday, August 17,1982”, it is clear that the termination, in fact was effected “during her probationary period,” for the letter states “[ajlthough your probationary period expires on August 17, 1982, please be advised that your services under this appointment terminated at the end of your regular school year June 30,1982” (emphasis added). Thus, a vote “by a majority * * * of the board of education” was necessary to accomplish the termination. (Education Law, § 2573, subd 1, par [b].) In considering the issues on this appeal, it should *800not be forgotten that in granting an injunction, Special Term found respondent’s initial attempt to terminate petitioner to be “arbitrary” and a “nullity” because that termination had not been authorized by the majority vote of the board. The fact that the subsequent letter may have been written to avoid petitioner achieving “tenure by estoppel” does not alter the arbitrariness and illegality of that letter. While it may be true that the decision regarding the grant of tenure (based upon the explicit statutory language) rests exclusively with the superintendent, and that the board’s function in face of a recommendation of tenure by the superintendent is ministerial (Matter of Caraballo v Community School Bd. Dist. 3, supra), there is nothing in either the statutory language or the statutory scheme to indicate that the superintendent has the power to unilaterally deny tenure. The power to grant does not necessarily imply the corollary power to deny. Such power should not be read into the statute by the courts. Accordingly, I would modify the order below to vacate the grant of summary judgment to petitioner on the first and second causes of action, vacate the severance of those two causes of action and remand for trial on all issues raised by the pleadings.